EXAMINER’S AMENDMENT
An Examiner’s Amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

	Specification
An international design application designating the United States must include a specification as prescribed by 35 U.S.C. 112 and preferably include a brief description of the reproduction pursuant to Rule 7(5)(a) describing the view or views.  For a clear understanding of the claimed industrial design, a clear and accurate description of the reproductions has been added and reads as follows (See Hague Rule 7(5)(a), 37 CFR 1.1024, MPEP 2920.04(a)II):
--1.1: front
1.2: top
1.3: bottom
1.4: rear
1.5: side
1.6: opposite side
1.7: top and front perspective
1.8: bottom and rear perspective--

Conclusion
The claim is allowed.
Any amendment filed as provided by 37 CFR 1.312 must be signed either by a patent practitioner (i.e., a patent attorney or agent registered to practice before the United States Patent and Trademark Office) or by the applicant.  If the applicant is a juristic entity, the reply must be signed by a patent practitioner.  See 37 CFR 1.33(b).
In any application not prosecuted by the inventor, a Power of Attorney (POA), filed with the USPTO in the specific case, is required whether or not attorney for the applicant has POA authority in a foreign IP office. Only US registered Practitioners (not foreign attorneys) may represent applicants before the USPTO. Legal entities must be represented by US registered Practitioners.  The Examiner may not discuss the merits or specifics of a case without a proper POA on file.
The POA form submitted in the international phase is not effective for purposes of the US. The proper form is available at:   https://www.uspto.gov/web/forms/sb0080.pdf
Obtaining Case Status
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://www.uspto.gov/patents/process/status/private_pair/index.jsp. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
	Contacting the Examiner
Please note that, at this time, the examiner is prohibited from initiating or returning international telephone calls.  If applicant wishes to communicate by telephone, the examiner may be reached by email to arrange a time for applicant to initiate the telephone interview: melanie.pellegrini@uspto.gov. The merits of the application may not be discussed via email unless an appropriate authorization for email communication is placed in the U.S. application file at the USPTO.  Replies to office actions may not be sent via email.  For those applications where applicant wishes to communicate with the examiner via Internet communications, e.g., email or video conferencing tools, the following is a sample authorization form which may be used by applicant:
"Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail.  I understand that a copy of these communications will be made of record in the application file."  (See MPEP 502.03 subsection II (Article 5)) for more details.
How to Respond to Official USPTO Correspondence 
When responding to an official correspondence issued by the USPTO, including refusals, Notice of Allowances, or Notice of Abandonments, please note the following:
The USPTO transacts business in writing. Applicant(s) may submit replies to Office actions only by:
Online via the USPTO's Electronic Filing System-Web (EFS-Web) (Registered eFilers only)
https://www.uspto.gov/patents-application-process/applying-online/efs-web-guidance-and-resources
Mail: Commissioner For Patents, P.O. Box 1450, Alexandria, VA, 22313-1450
Mailing should be done sufficiently in advance to ensure the USPTO receipt prior to reply period expiration
Facsimile to the USPTO's Official Fax Number (571-273-8300) (Do Not Fax Formal Drawings)
Hand-carry to USPTO's Alexandria, Virginia Customer Service Window
For additional information regarding responding to office actions please see: 
https://www.uspto.gov/patents-maintaining-patent/responding-office-actions
Note that correspondence received will appear in Public PAIR, which may be viewed by the applicant at: https://portal.uspto.gov/pair/PublicPair


	/MELANIE PELLEGRINI/
            Primary Examiner, Art Unit 2911